Citation Nr: 0030775	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-14 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to January 
1982 and from October 1984 to November 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that no new and 
material evidence had been submitted to warrant reopening a 
claim of entitlement to service connection for diabetes 
mellitus. 


FINDINGS OF FACT

1.  In an unappealed rating decision in October 1996, the RO 
denied the veteran's request to reopen a claim of entitlement 
to service connection for diabetes mellitus.

2.  Some of the evidence received subsequent to the October 
1996 RO decision is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for diabetes mellitus.

3.  The competent medical evidence of record demonstrates 
that the veteran does not currently have a diagnosed 
disability of diabetes mellitus.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision, which determined that 
reopening a claim of entitlement to service connection for 
diabetes mellitus was not warranted, is final.  38 U.S.C.A. § 
7105(c) (West 1991). 

2.  New and material evidence to reopen the claim for service 
connection for diabetes mellitus has been submitted.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in October 1996, the RO denied the 
veteran's request to reopen a claim of entitlement to service 
connection for diabetes mellitus.  Inasmuch as the veteran 
did not perfect a timely appeal, the RO's October 1996 
decision is final.  38 U.S.C.A. § 7105(c).

Pursuant to 38 U.S.C.A. § 5108, the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis, including, as in this veteran's case, because new and 
material evidence had not been presented to reopen a prior 
final decision.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  If the Board's decision is favorable to the veteran, 
his claim must be reopened and decided on the merits.  See 
Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994).

The U.S. Court of Appeals for the Federal Circuit, in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998), identified evidence 
as material when it was probative of the issue at hand and 
there was a reasonable possibility of a change in outcome 
when viewed in light of all the evidence of record.  The 
Federal Circuit reasoned that the governing regulation, 
38 C.F.R. § 3.156(a), merely requires that the newly 
submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Id. at 1359-60 (quoting 38 C.F.R. § 3.156(a)). 

The evidence previously of record included service medical 
records and a VA examination of November 1992, which was 
negative for a diagnosis of diabetes mellitus.  The records 
were negative as to complaints, treatment, or diagnoses 
relating to diabetes mellitus.  

In the context of the current claim, the veteran has 
submitted numerous statements as well as testimony to the 
effect that he had elevated glucose readings and diabetes 
mellitus in service.  Also of record are March and April 1999 
VA outpatient treatment records, which provide a diagnosis of 
diabetes mellitus.   A VA diabetes mellitus examination was 
also afforded in August 1999 by a VA physician who is a 
certified diabetes educator and who conducted a comprehensive 
review of the claims file.  That examiner, after review of 
the record, noted the veteran was afforded an endocrinology 
consultation in March 1992, prompted by the veteran's weight 
problems at that time.  At that point there was no known 
endocrine cause for the veteran's weight problems.  The 
examiner also noted the absence of documented symptomatology 
relating to diabetes mellitus in service, i.e., increased 
thirst and urination; the examiner noted one documentation of 
increased hunger.  The examiner also noted a glucose reading 
of 125 at a VA examination after service in November 1992, 
which the examiner noted was not an indication of diabetes 
mellitus.  The examiner concluded that the veteran did not 
have diabetes mellitus in 1992.  

The record does not demonstrate clinical findings of diabetes 
mellitus within one year after service.

The veteran's statements that his current diabetes mellitus 
is related to certain elevated glucose readings in service do 
not serve his claim in a meaningful way, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to offer medical opinions), nor 
do they provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim). 

The Board observes, nevertheless, that the medical evidence 
associated with the claims file since the October 1996 
rating, is new to the record, and in view of the less 
stringent standard for materiality set forth in Hodge, the 
Board finds that this new evidence bears directly and 
substantially on the question of whether the veteran incurred 
diabetes mellitus in service.  Accordingly, the veteran's 
claim for entitlement to service connection for diabetes 
mellitus is reopened.

It bears emphasis too, however, that the United States Court 
of Appeals for Veterans Claims (Court) has also stated that, 
in determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus , 3 Vet. App. 510.  
With the veteran's claim having been reopened, a full de novo 
review and weighing of all of the evidence is in order as 
more particularly set forth below.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as diabetes mellitus are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In this case, a preponderance of the evidence in the record 
is against a showing of diabetes mellitus in service or 
within a year after service.  As indicated, a March 1992 
service separation examination found no abnormalities of the 
endocrine system and did not diagnose diabetes mellitus, and 
a November 1992 VA examination immediately after service did 
not diagnose diabetes mellitus.   

Furthermore, the weight of the evidence does not demonstrate 
a current disability of diabetes mellitus.  The March and 
April 1999 VA outpatient treatment records reflect a 
diagnosis of diabetes mellitus while an August 1999 VA 
examination resulted in the diagnosis that the veteran did 
not have diabetes mellitus.  Because there is conflicting 
medical evidence of record regarding whether the veteran has 
a current disability of diabetes mellitus, the Board must 
weigh the probative value of this medical evidence.  The 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Winsett v. West, 11 Vet. App. 420 (1998) 
(Court affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error).  

In weighing the medical evidence, the Board notes that the 
March and April 1999 VA outpatient treatment records do not 
reflect the basis of the diagnosis of diabetes mellitus, 
while the August 1999 VA examination was based on a 
comprehensive review of the claims file and stated the 
specific evidence reviewed and the bases for the opinion 
rendered, including laboratory results and previous symptoms 
reported by the veteran.  The March and April 1999 diagnosis 
was rendered by a nurse practitioner, while the August 1999 
diagnosis and opinion was rendered by a physician who was 
also a diabetes educator.  As an aside, notwithstanding the 
veteran's assertion to the contrary, not only does the August 
1999 VA physician's opinion constitute competent medical 
evidence, but, owing in part to his more extensive medical 
training, the Board finds that the VA physician's medical 
opinion outweighs the nurse practitioner's diagnoses in March 
and April 1999.  Therefore, the Board finds that the 
competent medical evidence of record demonstrates that the 
veteran does not currently have a diagnosed disability of 
diabetes mellitus. 

Moreover, the record also does not provide any competent 
medical opinion that associates diabetes mellitus to the 
veteran's active duty service.  The April 1999 VA outpatient 
treatment records reflect that the veteran had a "new 
onset" of diabetes mellitus, and did not note any history, 
including in-service symptomatology, and did not render a 
nexus opinion relating diabetes mellitus to any 
symptomatology in service or within a year of service 
separation.  The only medical opinion of record, the August 
1999 VA physician's opinion, is that, based on the laboratory 
results in 1992, the veteran affirmatively did not have 
diabetes mellitus.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for diabetes mellitus.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107(a)); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
under a new and material evidence analysis, while the Board 
has denied the claim on the merits.  The Board has, 
therefore, considered whether the veteran has been given 
adequate notice to respond, and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Under the current state of the law, if the RO 
had reviewed the veteran's claim on a new and material 
evidence basis and reopened it, its next obligation would 
have been to readjudicate the claim.  The Board considers the 
veteran has met that initial obligation with regard to the 
submission of new and material evidence, and, consequently, 
there is no prejudice to the veteran by virtue of the current 
decision by the Board.  In considering the veteran's claim on 
the merits, the Board observes that the veteran and his 
representatives have consistently argued his claim on the 
merits, rather than arguing the more limited position that 
"new and material evidence" had been submitted.  This 
includes the veteran's claim requesting service connection, 
the substantive appeal, and the representative's personal 
hearing argument and argument in a July 2000 brief on appeal 
requesting resolution of this claim on the basis of the 
resolution of reasonable doubt in the veteran's favor.  In 
the July 2000 brief on appeal, the representative even 
characterized the issue as entitlement to service connection 
for diabetes mellitus.  Moreover, in the statement of the 
case, the RO has provided the veteran with pertinent laws and 
regulations pertaining to service connection as well as those 
pertaining to new and material evidence.  Consequently, the 
Board concludes that remanding the case to allow the RO to 
rule on the merits of the case would exalt form over 
substance and that the veteran has not been prejudiced by its 
approach.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for diabetes mellitus is 
reopened.  To this extent, the appeal is granted.

Entitlement to service connection for diabetes mellitus is 
denied. 


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 7 -


- 1 -


